DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Restriction/Election
Applicant’s election of the followings in response to election of species requirement is acknowledged:

    PNG
    media_image1.png
    500
    587
    media_image1.png
    Greyscale

Since Applicants did not traverse the restriction/election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Accordingly, the restriction requirement is deemed proper and is made FINAL.
Applicants preserve their right to file a divisional on the non-elected subject matter.

Status of the claims
Claims 1-2, 5-8 and 10-12 are examined on merits in this office action to the extant it encompasses the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-8 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 10 are directed to screening/evaluation method involving a step of  degrading a protein utilizing a protein-degradation inducing molecule wherein the protein-degradation inducing molecule is a conjugate comprising 1) a specific protein affinity molecule having an affinity for the protein to be degraded, and 2) a protein-
As claimed, specific protein affinity molecule encompasses a large number of structurally and functionally distinct compounds direction against various molecules (page 72 of the specification). As for example, the specific binding affinity molecule can be an antibody, a carbohydrate directed against a cell surface protein (e.g. CD80) attached to a cell, a lectin on a bacteria or a coat protein of a virus. As claimed, the protein degradation inducing tag includes a large number of structurally and functionally distinct compounds (e.g. antibody) having an affinity for various proteasomes the various compounds binds to proteosome at the catalytic site or other site but does not inhibit the catalytic activity of the proteosome but inducing degradation. Therefore, as claimed, the protein-degradation inducing molecule may comprise an antibody having specificity to the protein linked to an antibody having affinity to proteasome binding at the catalytic site or other site of the proteasome and wherein the two antibody may be directly linked to each other or linked through a structure (page 76 of the specification). This is one of the conjugate structure of the protein-degradation inducing molecule as encompassed by the claimed “protein-degradation inducing molecule” but however, as described above, the conjugate encompasses combination of various other molecules, for which the specification does not have a clear descriptive support in the specification. Even for the antibody as a degradation inducing tag, there is not a single description in the specification for the epitope on the proteasome to which the antibody binds but does not alter any proteolytic activity of the by the proteasome. The specification does not provide clear 
Throughout the specification, the protein-degradation inducing molecule is strictly limited to small molecule proteasome inhibitors having affinity to 26S proteasome wherein the active site of the proteasome inhibitor is replaced with another structural moiety to inactivate the proteasome inhibitory activity. Specification teaches replacing only a few specific moiety of proteasome inhibitors with certain specific moiety but specification have not clearly provides guidance of altered inactive inhibitors that binds but at the same time induces/influences degradation.  Specification only discloses an example of a single conjugate (TUS-007) wherein an inactivated proteasome inhibitor CADDY_MLN is linked through a specific linked to a protein affinity molecule Ras-SOS-NH2 that provides the inducing and degradation property as claimed. However, the disclosure of only a few example cannot be representative of the inordinately a large number of conjugates of protein-degradation inducing as claimed and as exemplified above, as for example, antibody-antibody conjugates or other types of conjugates. A Ras-SOS-NH2 is not a representative of other binding molecules such as antibody, a lectin, a phospholipid, a carbohydrate or other types of molecules and a CADDY_MLN cannot be considered a representative of all the structurally distinct small molecule inhibitors and other types of molecules such as an antibody or other types of molecules for a conjugate without a linker or with linkers of various composition. Although screening applications are well known in the art but, screening 
A description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See University of California v. Eli Lilly and Co., 43 USPQ2d 1398,1406 (Fed. Cir. 1997). This is analogous to enablement of a genus under section 112, P1, by showing the enablement of a representative number of species within the genus. 
For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents" of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171,25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of Regents" of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The court found that if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus.  He only described a portion of it.  The disclosed TUS-007 in the specification are not representative of nor predictive of any and all other structurally distinct conjugates for the process steps for the broadly claimed genus. There is no common/shared structure among the conjugates having the claimed binding function. The instant claims attempt to claim every conjugates that binds to . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-8 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9 of US Patent 11,007,269.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-4 and 9 of US patent ‘269 is drawn to a process requiring a conjugate of the following:
A p53 degradation inducing molecule, wherein the p53 degradation inducing molecule is a conjugate of a p53 affinity molecule that has an affinity with a p53 protein or a p53 complex, and a protein-degradation inducing tag that has an affinity with a 26S proteasome (which contains proteases) and does not inhibit degradation of a protein by the 26S proteasome; and the p53 degradation inducing molecule is  capable of inducing degradation of the p53 protein or the p53 complex. This is a 
The claims of US patent does not disclosed step of evaluating molecular kinetics of the specific protein affinity molecule or the protein-degradation inducing molecule by detecting the degradation, but however, since a conjugate is disclosed having affinity to a specific molecule (p53) and having affinity of 26S proteasome that provides degradation of p53, it would be obvious to one of ordinary skilled in the art to easily envisage utilizing the conjugate for assessing affinity kinetic of the protein based on the degradation of the protein by the conjugate.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 5-8 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9 of US Patent 11,052,154.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 and 9 of US patent ‘154 is drawn to protein degradation inducing molecule of the followings:
A Ras protein-degradation inducing molecule, wherein the Ras protein degradation inducing molecule is a conjugate of a Ras protein affinity molecule that 
The claims of US patent does not disclosed step of evaluating molecular kinetics of the specific protein affinity molecule or the protein-degradation inducing molecule by detecting the degradation, but however, since a conjugate is disclosed having affinity to a specific molecule (Ras protein) and having affinity of 26S proteasome that provides degradation of Ras protein, it would be obvious to one of ordinary skilled in the art to easily envisage utilizing the conjugate for assessing affinity kinetic of the protein based on the degradation of the protein by the conjugate.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 5-8 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US Patent 10,976,306.

A protein-degradation inducing molecule, wherein the protein degradation inducing molecule is a conjugate of a protein affinity molecule that has an affinity to a target protein and a protein-degradation inducing tag that has an affinity with a 26S proteasome (which contains proteases) and that does not inhibit degradation of a protein by the 26S proteasome; and the protein degradation inducing molecule is capable of inducing degradation of the target protein. 
The claims of US patent does not disclosed step of evaluating molecular kinetics of the specific protein affinity molecule or the protein-degradation inducing molecule by detecting the degradation of the target protein, but however, since a conjugate is disclosed having affinity to the target protein and having affinity of 26S proteasome that provides degradation of the target protein, it would be obvious to one of ordinary skilled in the art to easily envisage utilizing the conjugate for assessing affinity kinetic of the protein affinity molecule based on the degradation of the target protein by the conjugate.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.